DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an operating unit, in claim 1; a reversing unit, a saddle stitching bookbinding unit, a first discharging unit, a second discharging unit, and an operating unit, in claim 8.

In paragraphs 0020, 0094, 0100 and 0101 (in the USPGPUB version) (“[0094] A panel I/F 421 is connected to the LCD controller 420 and includes an I/F usable for displaying a screen on a liquid crystal display on an operating unit 501 illustrated in FIG. 4 and a key input I/F usable for hardware keys and touch panel keys. Details of the operating unit 501 will be described below.”), (“[0100] Next, the operating unit 501 will be described with reference to FIG. 4.”) and (“[0101] The operating unit 501 has a liquid crystal display unit, a touch panel input device attached to the liquid crystal display unit and a plurality of hardware keys.”), and/or, in figure 4 (“operating unit 501”), is/are interpreted to read on: an operating unit, in claim 1, and an operating unit, in claim 8. 

In paragraphs 0063, 0064 and 0144-0145 (in the USPGPUB version) (reversing unit 348), and/or, in figure 1 (reversing unit 348), is/are interpreted to read on: a reversing unit, in claim 8. 

In paragraphs 0067, 0080, 0081, 0116, 0117, 0125 and 0126, (i.e., saddle stitch bookbinding process, a stapler 42 is configured to execute a binding process on the sheet bundle), and/or, see figures 2A to 2E, is/are interpreted to read on: a saddle stitching bookbinding unit, in claim 8. 

In paragraphs 0063-0064, and/or, in figure 1 (“discharge port” 325, “flapper” 326 and “reversing unit” 348), is/are interpreted to read on: a first discharging unit, and a second discharging unit, in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cindy Troutt (Reg. No. 71,192) on 04/08/2021.

The application has been amended as follows: 
In the claims:
In claim 1, line 15, after the recitation of “determine whether or not”, change “the” to --a--.

In claim 3, line 1, change “1” to --2--.

In claim 8, line 13, before “number”, change “the” to --a--.
In claim 8, line 29, after “the second printing”, insert --order--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, Kawamoto (US 6,632,035 B1) discloses a printing apparatus (see figure 1, “host computer” 3000 and “printer” 1500) capable of conveying sheets printed with images to a sheet processing apparatus (i.e., “printer” 1500 and see figures 3, 5, 7-13), wherein the sheet processing apparatus is capable of (i) discharging the sheets conveyed from the printing apparatus to a first tray without reversing the conveyed sheets and without executing a saddle stitch bookbinding process (see figures 11 and 13, i.e., “1-sided printing” is printing without reversing and if “saddle stitch” is not selected or checked then, no execution of saddle stitch, and see fig. 3, booklet printing selected S605 and S607), and (ii) discharging the sheets conveyed from the printing apparatus to a second tray after reversing the conveyed sheets (i.e., “2-sided printing”, see col. 7, lines 5-10, col. 8, lines 5-10 and see figure 5, S1003 and see figures 11 and 13, “2-sided printing”)  and executing the saddle stitch bookbinding process (i.e., booklet printing selected in figure 3, S605 and S607, and see figures 11 and 13, saddle stitch can be selected or checked) for the reversed sheets, the printing apparatus (see figure 1, “host computer” 3000 and “printer 1500) comprising: a printer (see figure 1, printer unit 17) configured to print images on a plurality of sheets (see figure 5); an operating unit configured to receive a setting of executing the saddle stitch bookbinding process for the plurality of sheets (see figure 3, S602, S605 and S607, and see figures 11 and 13, i.e., “Saddle Stitch”); and a controller (i.e., 2000, 1000, CPU 1, CPU 12) configured to.

Kawamoto (US 6,632,035 B1) does not disclose, teach or suggest, a controller configured to determine whether or not a number of the plurality of sheets exceeds a predetermined number in a case where the operating unit receives the setting of executing the saddle stitch bookbinding process for the plurality of sheets, wherein in a case where it is determined that the number of the plurality of sheets exceeds the predetermined number, the controller is configured to control the printer to print the images on the plurality of sheets in a first printing order and control the sheet processing apparatus to discharge the plurality of sheets in the first tray, wherein in a case where it is determined that the number of the plurality of sheets doesn't exceeds the predetermined number, the controller is configured to control the printer to print the images on the plurality of sheets in a second printing order and control the sheet processing apparatus to execute the saddle stitch bookbinding process for the plurality of sheets and discharge the plurality of sheets to the second tray, and wherein an order of printing images on front and back sides of each of the plurality of sheets in the second printing order is opposite to that in the first printing order, as recited in independent claim 1.
Claims 2-7 are allowable because they are dependent on allowable independent claim 1 above.  
Independent claim 8 is directed to a printing system, reciting the same and/or similar claimed limitations or features, as recited in the analogous independent claim 1 discussed above. Therefore, claim 8 is allowable for the same and/or similar reasons, as stated and discussed above, in independent claim 1 above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOV POPOVICI/Primary Examiner, Art Unit 2677